                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

UNITED STATES OF AMERICA,                     :       Case No. 3:18CR040

                 Plaintiff,                   :       Judge Thomas M. Rose

       v.                                     :

MICHAEL LEE BOWMAN JR.,                       :

                 Defendant.                   :

                      FINAL ORDER OF FORFEITURE OF PROPERTY

       WHEREAS, on August 1, 2018, this Court entered a Preliminary Order of Forfeiture

(Doc. 35) ordering the forfeiture, pursuant to 18 U.S.C. §§ 2253(a)(1) and (3), of the following

property (hereinafter “Subject Property”):

            a.       Samsung cellular telephone, Model SM-S765C, #268435463203489261,
                     FCCID A3LSMS765C;
            b.       ZTE cellular telephone, Model Z832, SN: 328C7480084B; and
            c.       Coolpad cellular telephone, Model Coolpad 3320A, IMEI 867441024019547.

       WHEREAS, the United States published notice of this forfeiture action and the intent of

the United States to dispose of the Subject Property in accordance with law, and further notified all

potential claimants of their right to petition the Court for a hearing to adjudicate the validity of

their alleged interest in the Subject Property, beginning on August 2, 2018, continuing for at least

thirty (30) consecutive days, on the www.forfeiture.gov website (Doc. 40); and

       WHEREAS, the United States sent direct written notice of the Preliminary Order of

Forfeiture to all persons who reasonably appeared to be a potential claimant with standing to

contest the forfeiture of the Subject Property in the ancillary proceeding (Doc. 41); and

       WHEREAS, no timely petition has been filed to the Subject Property; and
       WHEREAS, the Defendant was sentenced and a Judgment was issued on August 31, 2018,

ordering the forfeiture of the Subject Property (Doc. 38); and

       WHEREAS, the Court finds that the Defendant had an interest in the Subject Property; the

United States has established the requisite nexus between the property and the offense; and the

United States has established that the property is subject to forfeiture pursuant to

18 U.S.C. §§ 2253(a)(1) and (3);

       NOW THEREFORE, IT IS HEREBY, ORDERED, ADJUDGED AND DECREED that

the Preliminary Order of Forfeiture entered in this action on August 1, 2018 (Doc. 35), ordering

the forfeiture, pursuant to 18 U.S.C. §§ 2253(a)(1) and (3), of the Subject Property is final; and

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the Subject Property is hereby condemned, forfeited and vested in the United States of

America and the United States has clear title to the Subject Property; and

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the custodian is hereby

authorized to dispose of the Subject Property in accordance with the law; and

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the United States

District Court shall retain jurisdiction in the case for the purpose of enforcing this Final Order of

Forfeiture.

SO ORDERED:

Dated: 10/24/2018                                   *s/Thomas M. Rose
                                              ____________________________________
                                                    THOMAS M. ROSE
                                                    UNITED STATES DISTRICT JUDGE




                                                 2
